DETAILED ACTION

NOTICE OF PRE-AIA  or AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ying Chen on March 8, 2021.

The application has been amended as follows: 

	Please amend claim 11.

	11. (Currently Amended) The method of claim 1, wherein the glass powder includes a mixture of one or more of silicate glass, lead borosilicate glass, aluminate glass, soda lime glass, and quartz glass, which have different softening points, 
wherein a weight of the glass powder as a percentage of a total weight of the glass powder and the optical functional material is less than 60%, and 
wherein the optical functional material is the first optical functional material or the second optical functional material.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Qian et al. (CN 102945914) teaches a method for fabricating multi-layer fluorescent glass optical wavelength conversion sheets.  Qian fails to specifically teach sequentially drying first and second un-sintered coating layers; fails to specifically teach simultaneously sintering first and second un-sintered coating layers in a two layer-stacked structure; fails to teach a first substrate made of a metal or made of a ceramic material having a thermal expansion coefficient higher than thermal expansion coefficients of the claimed phosphor and glass powder; fails to teach releasing a multi-layer glass phosphor powder sheet from a first substrate and transferring to a ceramic second substrate; fails to teach sintering a multi-layer glass phosphor powder sheet on a ceramic second substrate at 500-1450oC after being sintered and transferred from a first substrate; and fails to teach releasing a multi-layer glass phosphor powder sheet from a ceramic second substrate after sintering at 500-1450oC.
Shinba et al. (JP 2004-067398 A) teaches a laminated body comprising a plurality of glass ceramic sheets, where the glass ceramic sheets are collectively sintered.  Shinba fails to teach a first slurry formed by mixing a first optical functional material, glass powder, and an organic carrier; fails to teach a second slurry formed by mixing a second optical functional material, glass powder, and an organic carrier; fails to oC after being sintered and transferred from a first substrate; and fails to teach releasing a multi-layer glass phosphor powder sheet from a ceramic second substrate after sintering at 500-1450oC.
Fujita et al. (US 2013/0049575 A1) teaches a phosphor composite member formed by mixing a slurry, coating the slurry, drying the slurry, and sintering.  Fujita fails to teach a multi-layer glass phosphor powder sheet formed by mixed and coating first and second slurry layers; fails to teach simultaneously sintering first and second un-sintered coating layers in a two layer-stacked structure; fails to teach a first substrate made of a metal or made of a ceramic material having a thermal expansion coefficient higher than thermal expansion coefficients of the claimed phosphor and glass powder; fails to teach releasing a multi-layer glass phosphor powder sheet from a first substrate and transferring to a ceramic second substrate; fails to teach sintering a multi-layer glass phosphor powder sheet on a ceramic second substrate at 500-1450oC after being sintered and transferred from a first substrate; and fails to teach releasing a multi-layer glass phosphor powder sheet from a ceramic second substrate after sintering at 500-1450o
Fukuda et al. (JP 2006-219317 A) teaches a glass and phosphorescent material coated and sintered on a ceramic or metal plate substrate with an adhesion reinforcement coating.  Fukuda fails to teach sequentially drying first and second un-sintered coating layers; fails to teach simultaneously sintering first and second un-sintered coating layers in a two layer-stacked structure; fails to teach releasing a multi-layer glass phosphor powder sheet from a first substrate and transferring to a ceramic second substrate; fails to teach sintering a multi-layer glass phosphor powder sheet on a ceramic second substrate at 500-1450oC after being sintered and transferred from a first substrate; and fails to teach releasing a multi-layer glass phosphor powder sheet from a ceramic second substrate after sintering at 500-1450oC.
Tamaki et al. (US 2013/0257264 A1) teaches a reflective laminated body comprising phosphors in a coated layer.  Tamaki fails to teach a multi-layer glass phosphor powder sheet formed by mixed and coating first and second slurry layers; fails to teach a first slurry formed by mixing a first optical functional material, glass powder, and an organic carrier; fails to teach a second slurry formed by mixing a second optical functional material, glass powder, and an organic carrier; fails to teach sequentially drying first and second un-sintered coating layers; fails to specifically teach simultaneously sintering first and second un-sintered coating layers in a two layer-stacked structure; fails to teach a first substrate made of a metal or made of a ceramic material having a thermal expansion coefficient higher than thermal expansion coefficients of the claimed phosphor and glass powder; fails to teach releasing a multi-layer glass phosphor powder sheet from a first substrate and transferring to a ceramic second substrate; fails to teach sintering a multi-layer glass phosphor powder sheet on oC after being sintered and transferred from a first substrate; and fails to teach releasing a multi-layer glass phosphor powder sheet from a ceramic second substrate after sintering at 500-1450oC.
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Eli D. Strah/Primary Examiner, Art Unit 1782